COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                              NO. 02-14-00042-CV


IN RE SHEILA LONG                                                       RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus, relator’s

motion for emergency relief, the response of the real party in interest, and

relator’s reply and is of the opinion that all relief should be denied. Accordingly,

we lift the stay of the trial court’s temporary orders imposed by our February 11,

2014 order and deny relator’s petition for writ of mandamus.

                                                    PER CURIAM

PANEL: GARDNER, DAUPHINOT, and MEIER, JJ.

DELIVERED: March 19, 2014




      1
       See Tex. R. App. P. 47.4, 52.8(d).